Exhibit 10.2

 

INVENTION, NON-DISCLOSURE, NON-COMPETITION AND NON-SOLICITATION AGREEMENT

 

This Agreement is made between The First Marblehead Corporation, a Delaware
corporation (hereinafter referred to collectively with its subsidiaries as the
“Company”), and “                                                          ”
(the “Employee”).

 

In consideration of the employment or the continued employment of the Employee
by the Company, the Company and the Employee agree as follows:

 

1. Proprietary Information

a) The Employee agrees that all information, whether or not in writing, of a
confidential nature concerning the Company’s business (collectively,
“Proprietary Information”) is and shall be the exclusive property of the
Company. The Employee will not disclose any Proprietary Information to any
person or entity other than employees of the Company or use the same for any
purposes (other than in the performance of his/her duties as an employee of the
Company) without written approval by an officer of the Company, either during or
after his/her employment with the Company, unless and until such Proprietary
Information has become public knowledge without fault by the Employee.

 

b) The Employee agrees that all materials containing Proprietary Information,
whether created by the Employee or others, which shall come into his/her custody
or possession, shall be and are the exclusive property of the Company to be used
by the Employee only in the performance of his/her duties for the Company. All
such materials or copies thereof and all tangible property of the Company in the
custody or possession of the Employee shall be delivered to the Company, upon
the earlier of (i) a request by the Company or (ii) termination of his/her
employment. After such delivery, the Employee shall not retain any such
materials or copies thereof or any such tangible property.

 

c) The Employee agrees that his/her obligation not to disclose or to use
information and materials of the types set forth in paragraphs (a) and
(b) above, and his/her obligation to return materials and tangible property, set
forth in paragraph (b) above, also extends to such types of information,
materials and tangible property of customers of the Company or other third
parties who may have disclosed or entrusted the same to the Company or to the
Employee.

 

2. Developments

a) The Employee will make full and prompt disclosure to the Company of all
inventions, improvements, discoveries, methods, developments, software, and
works of author ship, whether patentable or not, which are created, made,
conceived or reduced to practice by him/her or under his/her direction or
jointly with others during his/her employment by the Company, whether or not
during normal working hours or on the premises of the Company (all of which are
collectively referred to in this Agreement as “Developments”).

 

b) The Employee agrees to assign and does hereby assign to the Company (or any
person or entity designated by the Company) all his/her right, title and
interest in and to all Developments and all related patents, patent
applications, copyrights and copyright applications. However, this
paragraph 2(b) shall not apply to Developments which do not relate to the
business or research and development conducted or planned to be conducted by the
Company at the time such Development is created, made, conceived or reduced to
practice and which are made and conceived by the Employee not during normal
working hours, not on the Company’s premises and not using the Company’s tools,

 

1

--------------------------------------------------------------------------------


 

devices, equipment or Proprietary Information. The Employee understands that, to
the extent this Agreement shall be construed in accordance with the laws of any
state which precludes a requirement in an employee agreement to assign certain
classes of inventions made by an employee, this paragraph 2(b) shall be
interpreted not to apply to any invention which a court rules and/or the Company
agrees falls within such classes.

 

c) The Employee agrees to cooperate fully with the Company, both during and
after his/her employment with the Company, with respect to the procurement,
maintenance and enforcement of copyrights, patents and other intellectual
property rights (both in the United States and foreign countries) relating to
Developments. The Employee shall sign all papers which the Company may deem
necessary or desirable in order to protect its rights and interests in any
Development. The Employee further agrees that if the Company is unable, after
reasonable effort, to secure the signature of the Employee on any such papers,
any executive officer of the Company shall be entitled to execute any such
papers as the agent and the attorney-in-fact of the Employee, and the Employee
hereby irrevocably designates and appoints each executive officer of the Company
as his/her agent and attorney-in-fact to execute any such papers on his/her
behalf, and to take any and all actions as the Company may deem necessary or
desirable in order to protect its rights and interests in any Development, under
the conditions described in this sentence.

 

3. Other Agreements

The Employee hereby represents that, except as the Employee has disclosed in
writing to the Company, the Employee is not bound by the terms of any agreement
with any previous employer or other party to refrain from using or disclosing
any trade secret or confidential or proprietary information in the course of
his/her employment with the Company, to refrain from competing, directly or
indirectly, with the business of such previous employer or any other party or to
refrain from soliciting employees, customers or suppliers of such previous
employer or other party.  The Employee further represents that his/her
performance of all the terms of this Agreement and the performance of his/her
duties as an employee of the Company do not and will not breach any agreement
with any prior employer or other party to which the Employee is a party
(including without limitation any nondisclosure or non-competition agreement),
and that the Employee will not disclose to the Company or induce the Company to
use any confidential or proprietary information or material belonging to any
previous employer or others.

 

4. Non-Competition and Non-Solicitation

While the Employee is employed by the Company and for a period of one year after
the termination or cessation of such employment for any reason, the Employee
will not directly or indirectly:

 

a) Engage in any business or enterprise (whether as owner, partner, officer,
director, employee, consultant, investor, lender or otherwise, except as the
holder of not more than 1% of the outstanding stock of a publicly-held company)
that is competitive with the Company’s business, including but not limited to
any business or enterprise that develops, manufactures, markets, licenses, sells
or provides any product or service that competes with any product or service
developed, manufactured, marketed, licensed, sold or provided, or planned to be
developed, manufactured, marketed, licensed, sold or provided, by the Company
while the Employee was employed by the Company; or

 

b) Either alone or in association with others (i) solicit, or permit any
organization directly or indirectly controlled by the Employee to solicit, any
employee of the Company to leave the employ of the Company, or (ii) solicit for
employment, hire or engage as an independent contractor, or permit any
organization directly or indirectly controlled by the Employee to solicit for
employment, or hire or engage as an independent contractor, any person who was
employed by the Company at any time during the term of the Employee’s employment
with the Company; provided, that this clause (ii) shall not apply to the
solicitation, hiring or engagement of any individual whose employment with the
Company has been terminated for a period of six months or longer.

 

2

--------------------------------------------------------------------------------


 

5. No Employment Contract

The Employee understands that this Agreement does not constitute a contract of
employment and does not imply that his/her employment will continue for any
period of time.

 

6. Miscellaneous

a) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

 

b) If the Employee violates the provisions of Section 4, the Employee shall
continue to be bound by the restrictions set forth in Section 4 until a period
of one year has expired without any violation of such provisions.

 

c) If any restriction set forth in Section 4 is found by any court of competent
jurisdiction to be unenforceable because it extends for too long a period of
time or over too great a range of activities or in too broad a geographic area,
it shall be interpreted to extend only over the maximum period of time, range of
activities or geographic area as to which it may be enforceable.

 

d) This Agreement supersedes all prior agreements, written or oral, between the
Employee and the Company relating to the subject matter of this Agreement. This
Agreement may not be modified, changed or discharged in whole or in part, except
by an agreement in writing signed by the Employee and the Company. The Employee
agrees that any change or changes in his/her duties, salary or compensation
after the signing of this Agreement shall not affect the validity or scope of
this Agreement.

 

e) This Agreement will be binding upon the Employee’s heirs, executors and
administrators and will inure to the benefit of the Company and its successors
and assigns.

 

f) No delay or omission by the Company in exercising any right under this
Agreement will operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion is effective only in that
instance and will not be construed as a bar to or waiver of any right on any
other occasion.

 

g) The restrictions contained in this Agreement are necessary for the protection
of the business and goodwill of the Company and are considered by the Employee
to be reasonable for such purpose. The Employee agrees that any breach of this
Agreement is likely to cause the Company substantial and irrevocable damage
which is difficult to measure. Therefore, in the event of any such breach or
threatened breach, the Employee agrees that the Company, in addition to such
other remedies which may be available, shall have the right to specific
performance of the provisions of this Agreement and shall have the right to
obtain an injunction from a court restraining such a breach or threatened
breach, and the Employee hereby waives the adequacy of a remedy at law as a
defense to such relief.

 

h) This Agreement is governed by and will be construed as a sealed instrument
under and in accordance with the laws of the Commonwealth of Massachusetts
(without reference to the conflicts of laws provisions thereof).  Any action,
suit, or other legal proceeding which is commenced to resolve any matter arising
under or relating to any provision of this Agreement shall be commenced only in
a court of the Commonwealth of Massachusetts (or, if appropriate, a federal
court located within Massachusetts), and the Company and the Employee each
consents to the jurisdiction of such a court.

 

3

--------------------------------------------------------------------------------


 

THE EMPLOYEE ACKNOWLEDGES THAT HE/SHE HAS CAREFULLY READ THIS AGREEMENT AND
UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS AGREEMENT.

 

 

THE FIRST MARBLEHEAD CORPORATION

Date:

By:

Print Name:

Title:

 

 

EMPLOYEE

Date:

Employee Signature:

 

4

--------------------------------------------------------------------------------